Case 1:19-cv-08359-VEC Document 71-10 Filed 12/07/20 Page 1 of 4




                  Exhibit J
            Case 1:19-cv-08359-VEC Document 71-10 Filed 12/07/20 Page 2 of 4



                             TV options sign of soccer's growth
                                       Orlando Sentinel (Florida)
                                    June 18, 2015 Thursday, FINAL

Copyright 2015 Sentinel Communications Co. All Rights Reserved

Section: SPORTS; FLORIDA; Pg. C2; Commentary
Length: 885 words
Byline: Paul Tenorio, Staff Writer

Body


The clock in my sixth period classroom at Carl Sandburg Middle School in Alexandria, Va., could
not have moved any slower.

I remember watching the minute hand tick down toward the bell, knowing my school day was
ending early. It was an annual tradition. My mother agreed to pick up me and my teammate,
Danny Eder, from school early to take us home in time for the UEFA Champions League final.

At that time, the final was a Wednesday game that kicked off at 2:45 p.m. If we waited for school
to end, there was no way we'd catch the whole game. It was also one of the few quality
European soccer games broadcast on television and readily available in the U.S., so there was
only one rational solution: Leave school early, order General Tso's chicken and watch the game
at my house, cheering along with every goal during the game.

There were not many other chances to experience the best soccer in the world.

It was so rare to catch good games on TV that I had to order the Roma-Parma game on pay-
per-view in 2001 just to see Francesco Totti lead his hometown club to its first Serie A crown
since 1983. Danny was there for that one, too, laughing along with me as Roma fans stripped
Totti of his shorts in the final minutes of the win.

Times have changed.

If you want to know why soccer has become so popular in the United States, just look at how
readily available the sport is now to young fans.

Every single English Premier League game is broadcast on NBC Sports Network. The Serie A
and Spanish La Liga can be seen on beIN sports. Want to catch some German Bundesliga
matches? Starting this year, you can just flip on Fox Sports.

This is how soccer is growing in the U.S., organically and through generations that now have
access to soccer in ways they never did before. Whereas I bought VHS videos from Eurosport
magazine to learn about Manchester United in the late 1990s, now you just need cable.


                                                Justin Ward
           Case 1:19-cv-08359-VEC Document 71-10 Filed 12/07/20 Page 3 of 4
                                                                                      Page 2 of 3
                                  TV options sign of soccer's growth

Even with the European leagues out of season, this looks to be the summer of soccer in the
U.S. If you wanted to watch a game during the past weekend, there were plenty of options
between the Women's World Cup, MLS, Copa America, World Cup qualifiers, European
Championship qualifiers and FIFA Under-20 World Cup. The Gold Cup will be on TV starting in
July.

And people are watching. Just look at the TV ratings for the EPL (479,000 viewers per match) or
the Women's World Cup (5 million viewers for the U.S. game on Tuesday) or the Champions
League final (2.2 million viewers).

Of course, MLS does not have those types of TV numbers and many critics argue the league
suffers because fans have such easy access to better soccer in Europe.

I would argue MLS has benefited greatly from that access.

There is a reason millennials have become the key demographic supporting the league, and
why it means something when homegrown players sign with their local teams.

People are growing up with soccer now, and their knowledge of the game and top players has
increased significantly from even 10 years ago. A few years back, a friend's 10-year-old son
could recite Barcelona's starting lineup from memory.

That kid is a teen now. And his family now owns Houston Dynamo season tickets.

MLS power rankings

With just five games on during the weekend, there was not much movement in the Winter Park
MLS Coffee Club rankings.

*1. Seattle Sounders -- 9-4-2 -- (Last week: 1): Seattle made the biggest impression of the
weekend, smashing FC Dallas 3-0 at home and cementing itself as the top dog.

*2. Sporting Kansas City -- 6-2-6 -- (Last week: 2): Sporting KC was idle during the weekend,
but it will have a chance to make an impression Sunday against Real Salt Lake.

*3. Vancouver Whitecaps -- 8-6-2 -- (Last week: 4): Another team with a bye week, the
Whitecaps had a full week to prepare for a trip to the East Coast against NYRB.

*4. D.C. United -- 8-5-4 -- (Last week: 3): One of the top 10 teams to take a loss, United showed
fight on the road during a 1-0 loss to Orlando. D.C. proved it is tough to beat.

*5. Toronto FC -- 6-5-1 -- (Last week: 5): It will be interesting to see how Toronto FC looks this
weekend against a suddenly surging NYCFC team.

*6. New England Revolution -- 6-4-6 -- (Last week: 7): The Revolution broke their winless streak
and looked a bit more like the team we expected to see this season.

*7. Portland Timbers -- 6-5-4 -- (Last week: 6): We're not sure yet what to make of this Portland
team, but the Timbers have a chance to get three points at home this weekend against Houston.



                                             Justin Ward
             Case 1:19-cv-08359-VEC Document 71-10 Filed 12/07/20 Page 4 of 4
                                                                                    Page 3 of 3
                                 TV options sign of soccer's growth

*8. FC Dallas -- 6-5-4 -- (Last week: 8): Getting smashed on the road apparently wasn't enough
to convince all of the voters to drop Dallas. The team needs a result on the road in Colorado.

*9. L.A. Galaxy -- 5-5-7 -- (Last week: 9): A draw on the road against Columbus is not an awful
result, and the Galaxy will be favored to win Saturday against Philadelphia.

*10. Orlando City -- 5-5-5 -- (Last week: 10): The unbeaten streak is now at five games, and the
Lions are starting to look more and more like a playoff team.

Game of the week

Sporting Kansas City at Real Salt Lake, 10 p.m. Sunday, Fox Sports 1

The Buzz: This is one of the better rivalry games in MLS, and I'd expect another emotional game
in Sandy, Utah, on Sunday night.


CONTACT:          ptenorio@orlandosentinel.com            For     more   soccer   news,     visit
OrlandoSentinel.com/onthepitch.


Graphic


PHOTO: Abby Wambach and the U.S. squad drew 5 million viewers for their victory over
Nigeria. DARRYL DYCK/ASSOCIATED PRESS


Load-Date: June 18, 2015


 End of Document




                                            Justin Ward
